TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00257-CR




                              Michael Anthony DeLeon, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-08-293, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due August 6, 2010. The brief has not been received and

appellant’s appointed attorney, Alexander L. Calhoun, did not respond to the Court’s notice that the

brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk

of this Court for filing as a supplemental record no later than November 19, 2010. Rule 38.8(b)(3).
Before Chief Justice Jones, Justices Patterson and Henson

Abated

Filed: October 22, 2010

Do Not Publish




                                               2